Citation Nr: 1808665	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  14-09 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1957 to May 1959.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2017, a video-conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in May 2017 for further development of the evidence.  This has been accomplished and the case has been returned for further appellate consideration.  In the May 2017 remand, the Board included the issue of entitlement to an increased rating for bilateral hearing loss, as the RO had not yet issued a statement of the case on this increased rating issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  This was appropriately developed and remains pending while the Veteran awaits scheduling of his requested Board hearing on this issue.  Thus, this issue is not currently before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A chronic low back disability was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.

2.  A chronic right knee disability was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.

3.  A chronic left knee disability was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.


CONCLUSIONS OF LAW

1.  A chronic low back disability was neither incurred in nor aggravated by service nor may arthritis of the low back be presumed to have been.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

2.  A chronic right knee disability was neither incurred in nor aggravated by service nor may arthritis of the right knee be presumed to have been.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

3.  A chronic left knee disability was neither incurred in nor aggravated by service nor may arthritis of the left knee be presumed to have been.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in April and May 2012.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) are not of record, but have been certified as being unavailable.  Pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in June 2017.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2017).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from date of separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Chronic Low Back and Bilateral Knee Disabilities.  

The Veteran contends that service connection is warranted for chronic low back and bilateral knee disabilities.  In correspondence and during testimony before the undersigned, he stated that he had sustained injuries of his knees and low back while taking part in parachute jump school training.  He stated that he had initially volunteered for this duty, but could not take the pain caused by the training that occurred in his knees and low back.  Moreover, he has stated that following his transfer to Iceland, he served as truck driver when he injured his knees and low back through constant entry and exit from the cab of his vehicle.  

The Board has sympathy for the Veteran's low back and bilateral knee disabilities, particularly given the lack of STRs and records of treatment from a private physician that the Veteran has stated are not available as the treating physician has retired.  The lay statements submitted by the Veteran and his spouse, who indicated that the Veteran has had knee and low back pain since she first met him (it is unclear whether this was in service or very soon thereafter) are acknowledged, but are not found to be sufficient for a finding of service connection.  In this regard, as noted, a competent and credible medical opinion is required that establishes a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson, supra.  

Review of the evidence shows that the Veteran underwent surgery on his low back in December 1999.  The Veteran's spouse indicated that the Veteran underwent knee surgery in 1992.  VA treatment records include a medical history of the Veteran having undergone bilateral knee arthroscopies and a lumbar discectomy at L4-5.  In medical records of the Veteran's private physician dated in September 2002, it was noted that the Veteran had undergone bilateral knee replacements and multiple lumbar surgeries.  At that time, he was admitted for a left L3-4 foraminotomy.  

In February 2015, the Veteran's medical records were reviewed so that an opinion could be rendered regarding whether it was at least as likely as not that the Veteran's low back disorder could be related to service.  The examiner responded that it was less likely as not that the current back condition was related to an event in service or was incurred during service.  The rationale was that there was no documentation of a back disability until about 40 years after separation from service.  As such, it was found that the disorder was more likely the result of the aging process.  

A second opinion was obtained pursuant to remand by the Board in June 2017.  At that time, the Veteran's medical records and statements regarding his incurrence of knee and back injuries while in service were reported.  The examiner noted the statement of the Veteran's spouse that the Veteran's knee and back problems had worsened since their marriage in 1960.  The Veteran's testimony at the Board hearing, that he had injured his knees and back from jumping off platforms, running, and entering and exiting trucks during service, was also noted.  After evaluation of the record, the examiner opined that it was less likely as not that the lumbar spine and knee disabilities were related to service, were manifested within one year of separation from service, or were otherwise related to service.  The rationale included the fact that, while the Veteran stated that he had injured his back and knees during basic training, he continued in service following these injuries.  The military did not find him unfit for duty and he was not discharged from the military due to physical disabilities.  The examiner noted that the Veteran had continued to serve in the active reserves for two years after his discharge from active duty.  The examiner also noted a 2014 notation that showed that the Veteran had stated to his primary care provider that his back problems were the result of a fall.  Given the statements of the Veteran's spouse, that the Veteran had undergone knee surgeries in 1992, it would still place them between 25 to 30 years after separation.  Thus, as knee and back disabilities were manifested so many years after service, it was less likely as not that they were service related.  In addition, the examiner noted that the Veteran had been diagnosed as having psoriatic arthritis, which could lead to inflammation of the spine and knees.  This was not found to be service connected in any way.  It was more likely that such a condition would have contributed to joint degeneration over time than would the one year of service in the late 1950s where the Veteran had to get in and out of trucks on a routine basis.  For all of these reasons, the examiner stated that service connection could not be found in this case.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.

In this case, there are two medical opinions related to the Veteran's back and one related to the Veteran's knee disabilities.  These opinions do not support the establishment of service connection.  The detailed rationale, that the low back disability is age related or that the knee and back disabilities are more likely the result of psoriatic arthritis that was not manifested until many years after service, is persuasive in establishing a finding that the back and knee disorders were not the result of the training the Veteran underwent during service or constant entering and exiting from truck cabs while in service.  

The Board's finding is further supported by the lack of post-service evidence showing back or knee problems until at least 1992, over three decades after discharge from service.  The United States Court of Appeals for Veterans Claims has indicated that the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of back or knee complaints, symptoms, or findings for over three decades between the period of active service and his first problems is itself evidence which tends to show that the disorders did not have their onset in service or for years thereafter.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for back and bilateral knee disorders, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102. 

						(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a low back disability is denied.  

Service connection for a right knee disability is denied.  

Service connection for a left knee disability is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


